 IntheMatterOfKLAUBERWANGENIIEIMCo.andINTERNATIONAL LONG-SHOREMEN'S AND WAREHOUSEMEN'S UNION, LOCALNo.1-38,C. I.O.Case No. R-1873.-Decided July 9, 1940Jurisdiction:wholesale grocery, notions, confections and liquor distributingindustry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union ; striking employees permitted to vote andthose who replaced them ineligible ; election necessary.UnitAppropriateforCollectiveBargaining:truck drivers, grocery packingroom employees, paper furnishings and notions packing room employees, cigars-candy-beverage packing room employees,manufactut ing department em-ployees, shipping and receiving employees and floormen, and janitors at theCompany's San Diego plant, excluding working foremen and other supervisoryemployeesIn view of distance between two plants, their operations as separate en-tities, and the absence of history of joint collective bargaining, single-plantunitheldappropriate.Mr. William R. Walsh,for the Board.ilir.Allen S. Klauber,of San Diego, Calif., for the Company.Mr. T. H. Black,of San Diego, Calif., for the C. I. O.Mr. Leslie Dayton,of San Diego, Calif., for the A. F. of L.Mr. Thos. L. Pitts,of Los Angeles, Calif., for Teamsters Local No.848 and Joint Council of Teamsters No. 42.Hr. A. C. Fortey,of Los Angeles, Calif., for Grocery Warehouse-men's Local No. 595, I. B. T. C. S. & H. O. F. A.Mr. Edward Pierce,of San Diego, Calif., for San Diego Federated,Trade and Labor Council.Mr. Norman M. Neel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn- April 5, 1940, International Longshoremen's and Warehouse-men's Union, Local No. 1-38, affiliated with the Congress of Indus-trial Organizations, herein called the C. I. 0., filed with the RegionalDirector for the Twenty-first Region (Los Angeles, California) apetition alleging that a question affecting commerce had arisen con-25 N. L It B., No. 2824525,000-I2-vo1 25-17 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDcerning the representation of employees of Klauber Wangenheim Co.,'San Diego, California, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (_c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On May 20, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Seines 2, as amended, ordered an investigation anddirected its Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On May 29, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon theC. I. 0., upon International Brotherhood of Teamsters, Chauffeurs,Stablemen and Helpers, Local No. 542, A. F. of L., herein calledLocal No. 542, a labor organization claiming to represent employeesdirectly affected by the investigation.2Pursuant to the notice a hearing was held on June 4, 1940, at SanDiego, California, beforeWebster Powell, the Trial Examiner dulydesignated by the Board:The Board by its counsel, and the Com-pany, the C. I. 0., Local No. 542, Local 595, Local 848, Local 42,and the San Diego Federated Trade and Labor Council, by theirrepresentatii-es participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made sev-eral rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Exam-iner and finds that no prejudicial errors were committed. The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY 3The Companyis a California corporation engaged in the whole-sale distributingbusiness,having itsmain plant at San Diego, Cali-1 The Company was inaccurately designated in the pleadings as Klaubcr and wagenheimwholesale Grocery CoThe parties stipulated at the hearing that the correct name isGlauber wangenheim Co.-"The following were also served with notice of hearing Joint Council of TeamstersNo 42, A F of L,herein calledLocal No 42. Local Union 595, wholesale Grocery Ware-housemen,A F of L, herein called Local No 595;International Brotherhood of Teamsteis,Chauffeurs, Stablemen and lIelpers, Local No 848, A F of L, herein called Local No 848;Central Labor CouncilThe above organizations affiliated with the American Federation ofLabor are herein collectively and interchangeably called A F of L.Los Angeles IndustrialLabor Council was also served but did not appearaThe findings in this section are based upon a stipulation entered into by the partiesat thehearing KLAUBER WANGENHEIM CO.247fornia, and branch plants at Los Angeles and El Centro, California.The chief products handled by the Company are groceries, tobacco,candy, paper furnishings, notions, and liquor, of which over $4,000,-000 worth were sold by the Company during the past year. Duringthis period approximately 30 per cent of the products handled bythe Company were shipped to it from outside the State of California,and through the sale of these products approximately 2 per- cent wereshipped to other States and foreign countries.The Company em-ploys approximately 125 persons at its San Diego plant, approxi-mately 60 persons at its Los Angeles plant, and approximately 13persons at its El Centro plant.II.THE ORGANIZATIONS INVOLVEDInternational Longshoremen's andWarehousemen's Union Local1-38 is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership truck drivers and ware-housemen of the Company, exclusive of supervisory employees.International Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers, Local No. 542, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employeesof the Company, exclusive of office and clerical employees, and super-visory employees having the power to hire and discharge.4III.THE QUESTION CONCERNING REPRESENTATIONOn April 4, 1940, the C. I. O. requested recognition by the Companyas exclusive bargaining representative of the truck drivers and ware-housemen of the Company. The Company refused such recognition,stating that the A. F. of L. also claimed to represent a majority of itsemployees and that it would await a determination of the issue by theBoard.We find that a question has arisen concerning the representation ofthe employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, and tends,to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.4The A F of L stated at the hearing that in the event that the San Diego plant unitwas found to be appropriate, Local No 542 would represent the A. F. of L membershipand should appear on the ballot in any election directed. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE APPROPRIATE UNITThe C. I. O. requests a unit consisting of employees 5 in the ware-house at the Company's San Diego plant, exclusive of working foremenand other supervisory employees.The A. F. of L., on the other hand,desires a unit composed of employees at the Company's Los Angeles and'San Diego plants, including working foremen at the San Diego plantand persons employed in the Company's five cash-and-carry stores inSan Diego, and a one-man navy branch in Long Beach.The two plants are a considerable distance apart and are operated'independently with separate managerial staffs. The Los Angeles planthas as much as 60 per cent higher wage scales than the San Diego plant.Unlike the San Diego plant, the Los Angeles plant is not subdividedinto departments, does not maintain separate cash-and-carry stores,and does not deal in groceries, a product requiring a major departmentat the San Diego plant.The A. F. of L. began to organize the Company's employees at theSan Diego plant in November 1935 as part of the organization ofgrocery business generally in that area.Thereafter, joint negotia-tion with the entire industry in the San Diego area was only par-tially successful, and in 1939 the A. F. of L. negotiated with theCompany alone for its San Diego plant, without result. In April1940 the A. F. of L. sought unsuccessfully to negotiate with theCompany for its employees at both the San Diego and Los Angelesplants.On April 3, 1940, the A. F. of L. called strikes at the SanDiego and Los Angeles plants of the Company, and 5 employeesat the San Diego plant and 13 employees at the Los Angeles plantwent out on strike.- There is no showing in the record that theC. I. O. has sought to organize or bargain for any of the Company'semployees other than those at the San Diego plant. Thus, untilshortly before the strike at both plants on April 3, 1940, there hadbeen no attempt to'bargain on a two-plant basis and there has beenno history of collective bargaining on such basis. In view of thedistance between the plants, their operation as separate entities, andthe absence of any history of joint collective bargaining, we find thatat the present time the San Diego plant alone constitutes an appro-priate unit for collective bargaining.The C. I. O. and the A. F. of L. are in agreement as to the pro-priety of excluding Wilmer Shields, house superintendent, and E. C.Collier, city shipping clerk, from the San Diego unit and they willbe excluded.5At the hearing the parties stipulated that these employees included truck divers ;grocery packing room employees;paper furnishings and notions packing room employees ;shipping,receiving,and floormen;cigars, candy,and beverage packing room employees ;employees of the manufacturing department;and janitors at the San Diego plant KLAUBER WANGENHEIMCo.249There are six working foremen at the San Diego plant.6 Theydo not have the power to hire or discharge employees but they recom-mend hiring and discharge. It is undisputed that these men directthe activities of the employees of whom they are in charge. Sinceone of the two labor organizations involved desires the exclusion ofthe working foremen, as supervisory employees, they will be excluded.The record discloses that the 10 persons employed in the cash-and-carry stores and the Long Beach Naval Branch are engaged in worksimilar to that of the warehouse employees.They are eligible tomembership in the A. F. of L. and there is no showing with respectto their eligibility for membership in the C. I. 0.A considerableportion of their time is occupied in stocking shelves, selling over thecounter, loading trucks and making book entries necessitated by theorder and transfer system used.They are paid on a monthly basisbut it does not appear from the record that there is any marked dif-ference in the amount of their compensation as compared with thatof the warehouse employees. In three of the six stores there arehelpers, who, like all the managers, are paid on a monthly basis, plusbonus.The manager at the cash-and-carry located at the main planthas two helpers.The manager orders for the paper furnishings andnotions department, and the two helpers order for the grocery de-partment and cigar, candy, and beverage department respectively.They all engage in the physical labor of storing merchandise, stock-ing shelves, loading trucks, and selling over the counter and assem-bling orders.The cash-and-carry employees do some clerical workand the managers occasionally solicit business.The man at the Navalbranch spends a considerable portion of his time soliciting businesson board ships.Although the managers receive a greater compen-sation and apparently can direct, to some extent at least, the activitiesof their helpers, there has been no contention made by any of theparties here involved that the work of the managers is of a super-visory nature.The cash-and-carry stores as a group constitute an extension ofthewarehouse function to convenient places throughout the city,where a retailer can purchase and carry away goods needed, quicklyand at slightly reduced cost.The duties of these employees remainessentially those of warehouse employees and they will be includedin the unit.We find that truck drivers, grocery packing room employees, paperfurnishings and notions packing room employees, cigars-candy-bev-erage packing room employees, manufacturing department employees,shipping and receiving employees and floormen, and janitors, at the'The men listed as working foremen on the Company's pay roll of March 23,1940, are :GeorgeKoop,W. M. Lang,Leo Johnson,E. T. Brown, George Morgan, and C. W. Buerkin. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany's San Diego plant, excluding working foremen and othersupervisory employees, and including all employees in the five cash-and-carry stores and in the Long Beach branch, constitute a unitappropriate for the purposes of collective bargaining and that saidunit will insure to the employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other-wise effectuate the policies of the Act.VI.THE DETERMINATIONOF REPRESENTATIVESAt the hearing, the C. I. 0. presented the applications for mem-bership in the C. I. 0. of 25 persons at the San Diego plant whowere listed on the pay roll of March 23, 1940, the last pay roll priorto the strike of April 3.The A. F. of L. presented 17 signatures ofpersons on said pay roll, exclusive of cash-and-carry men.We findthat the question which has arisen concerning representation can bestbe resolved by the holding of an election by secret ballot.The A. F. of L. requests the use of a pay-roll date prior to the strikeof April 3, 1940, as determinative of eligibility to participate in theelection, since this would allow the five men out on strike to vote.Acomparison of the pay roll of March 23, 1940, with the pay roll ofJune 1, 1940, discloses that with the exception of the five men out onstrike and three men who have replaced them,' those in the employ ofthe Company at the present time are the same as those employed priorto the strike.We are of the opinion that the strikers should be per-mitted to vote and that those who replaced them are ineligible. InMatter of A. SartoriuscCCo., Inc.andUnited Mine Workers ofAmerica, District .50, Local 12090,$where we considered a similarquestion, we said:The strike began on July 18, 1938, and was current at the timeof the hearing.But by Bolding that individuals, who took jobsvacated by striking employees, also were eligible to participate inthe selection of the bargaining representative of the employees inthe appropriate unit, there resulted a situation where two indi-viduals, with interests diametrically opposed, were, by virtue ofone and the same job, entitled to participate in the selection of thebargaining representative.If those who have, during the cur-rency of the strike, replaced the strikers are permitted to vote,and the strikers are also permitted to vote, possibly twice as manyas can be employed may participate in the election.This was notthe intent of Congress.Yet the intent that strikers should re-Only one,L. E. Boyd,among the five employees who originally replaced the strikers, islisted on the June 1 pay roll.The other four original replacements do not appear thereonbut two new men do appear.1 10 N. L. It. B. 493. KLAUBERWANGENHEIMCO.251main employees for the purposes of the Act is clear.By pre-serving to employees who go on strike their status as employeesand the rights guaranteed by the Act, the Act contemplates thatduring the currency of a strike, the employer and the strikingemployees may settle the strike, with -the striking employees re-turning to their former jobs, displacing individuals hired to fillthose jobs during the strike.Strikes are commonly settled inthis manner.'The hold of individuals who, during the currencyof a strike, occupy positions vacated by striking employees isnotably tenuous.4To accord such individuals, while the strikeis stillcurrent, a voice in the selection of the bargaining represen-tative of the employees in the appropriate unit would be contraryto the purposes of the Act and the ends contemplated by it; sinceitmight effectively foreclose the possibility of the settlement ofthe labor dispute, whether by the return of the striking em-ployees to their jobs and the displacement of the individualsoccupying those jobs during the strike, or by some other settle-ment agreement, a possibility which the Act contemplates shouldnot be foreclosed during the currency of the strike. [Footnotesomitted]We shall direct that the March 23, 1940, pay roll be used-to deter-mine eligibility.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of KlauberWangenheim Co., San Diego,California,within the meaning of Section 9(c) and Section 2 (6)and (7) of the National Labor Relations Act.2.Truck drivers, grocery packing room employees,paper furnish-ings and notions packing room employees,cigars-candy-beverage pack-ing room employees,manufacturing department employees,shippingand receiving employees and floormen,and janitors at the Company'sSan Diego plant, excluding working foremen and other supervisoryemployees,and including all employees in the five cash-and-carrystores and in the Long Beach branch, constitute a unit appropriatefor the purposes of collective bargaining,within the meaning of Sec-tion 9(b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of National Labor-Relations 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Klauber Wangenheim Co., San Diego, California, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Twenty-first Regionacting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among all truck drivers, grocery packing room employees, paperfurnishings and notions packing room employees, cigars-candy-bev-erage' packing room employees, manufacturing department em-ployees, shipping and receiving employees and floormen, and janitors,at the Company's San Diego plant, excluding working foremen andother supervisory employees, and including all employees in the fivecash-and-carry stores and in the Long Beach branch, whose namesappear on the Company's March 23, 1940, pay roll, including em-ployees who did not work during such pay-roll period because theywere ill or on vacation and employees who were then or have sincebeen temporarily laid off, but excluding all persons who have quit orhave been discharged for cause since that date, to determine whetherthey desire to be represented by International Longshoremen's andWarehousemen's Union, Local No. 1-38, C. I. 0., or InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and Helpers, LocalNo. 542, A. F. of L., for the purposes of collective bargaining, or byneither.MR. WILLIAM M. LEISERSON,dissentinginpart:I do not agree with that part of the Decision which holds theemployees who filled the strikers' jobs ineligible to vote in the electiondirected.So far as the record shows the strike was not caused byany unfair labor practices and the Company was acting within itsrights in filling the strikers' jobs.9While there might be some justi-fication for voting the striking employees as well as the employees whofilled their jobs, it is in my opinion beyond the Board's authority todeny those who are now bona fide employees an opportunity to vote.10MR. EDWIN S. SMITH, dissenting in part :I dissent from the holding that an employer unit consisting of theSan Diego and Los Angeles plants is inappropriate in this case.While the Los Angeles plant has fewer employees and departments°SeeNational Labor Relations Board v Mackay Radio & Telegraph Co,304 U. S 333.10 See my dissenting opinion inMatter of Easton Publishing CoandEaston TypographicalUnionNo. 258,Affiliated with International Typographical Union,19 N L.R B 389. KLAUBER WA1 GENHEIM CO.253than the San Diego plant, the work of the two plants and classifica-tion of employees are basically the same and both are operatedunder the same ownership, although each has a different managerialstaff. -While the wage scales differ at the two plants, there is nothinginherent in that fact to militate against collective bargaining on asingle-unit basis.The distance between the two plants is not such asto make a single bargaining unit impractical.Although the A. F. of -L. has organized the employees of each plantinto different locals both locals are affiliated with the Teamsters andin recent months the A. F. of L. has sought to bargain collectivelywith the Company on the two-plant unit basis.Moreover, the failureof joint negotiations has resulted in a joint A. F. of L. strike at bothplants which is still current.Under all the circumstances, I am ofthe opinion that the establishment of a single bargaining unit for bothplants-would best insure to the employees of each plant the full bene-fit of their right to self-organization and collective bargaining andthus effectuate the policies of the Act.In view of the foregoing, I would find that both plants togetherconstitute the appropriate unit.h111Comparemy dissenting opinionsinMatterof Colorado Builders'Supply CompanyandInternational Associationof Bridge,Structural,and OrnamentalIronWorks,Shopmen'sLocal Union No 507 (A F L ),18 N L R B 29,Matter of UnitedStatesRubberCom-pany (Pioridenceplant)andRubber Workers Federal Labor Union Local No 22014,affiliatedwith the American Federation of Labor,20 N L R. B 473,MatterofHoodRubberCompany,IncandRubberWorkers Federal Labor Union No 2191) (A F. L ),20 N. L R. B.485.